                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALDINE NELSON,                                 :      CIVIL ACTION
         Plaintiff,                               :
                                                  :
      vs.                                         :      NO. 19-cv-2323
                                                  :
ANDREW SAUL,                                      :
Commissioner of Social Security,                  :
            Defendant.                            :


                                         ORDER

      AND NOW, this     12TH day of March, 2020, upon consideration of Plaintiff’s Request

for Review (ECF No. 12) and Defendant’s Response (ECF No. 13), IT IS ORDERED that:

      1.     Plaintiff’s Request for Review is DENIED; and

      2.     Judgment is entered in favor of the Defendant.



                                          BY THE COURT:


                                           /s/ Lynne A. Sitarski           .
                                          LYNNE A. SITARSKI
                                          United States Magistrate Judge
